Mr. Justice Van Orsdei.
delivered the opinion of the Court:
This is an appeal from the decision of the Commissioner of Patents in an interference proceeding awarding priority of invention to appellee, Howard D. Colman.
The case was here before on a companion interference. Field v. Colman, 40 App. D. C. 598. All the questions presented by this appeal were disposed of in the opinion in that case. Upon further consideration, we find no reason to modify or change our views as therein expressed.
The decision of the Commissioner of Patents, therefore, will be affirmed, and the Clerk is directed to certify these proceedings as by law required. Affirmed.